Citation Nr: 1202577	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hernia.

2.  Entitlement to service connection for an umbilical hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to March 1999.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO in Huntington, West Virginia that determined that new and material evidence had not been submitted to reopen a claim for service connection for an umbilical hernia.  A personal hearing was held before the undersigned Acting Veterans Law Judge in August 2011.

There is another issue which is not before the Board.  In an April 2010 rating decision, the RO determined that there was no clear and unmistakable error in a July 1999 rating decision that denied service connection for a hernia.  The Veteran was notified of the April 2010 decision by a letter dated in May 2010, and he did not appeal.  Hence, this issue is not before the Board.  38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  The RO denied service connection for a hernia in a July 1999 rating decision and properly notified the Veteran, who did not appeal that decision. 

2.  Some of the evidence received since the July 1999 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a hernia. 

3.  The preponderance of the competent and credible evidence shows that the Veteran's umbilical hernia, diagnosed in 2008, is not related to active service. 

CONCLUSIONS OF LAW

1.  The July 1999 rating decision that denied service connection for a hernia is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2011). 

2.  New and material evidence having been received, the claim for entitlement to service connection for an umbilical hernia is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  An umbilical hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The RO provided the appellant with pre-adjudication notice by a letter dated in January 2009.  This letter provided notice regarding what information and evidence is needed to substantiate the claim for service connection, to include the need to submit new and material evidence to reopen the claim, and also advised the Veteran of the basis for the prior denial.  See Kent, supra.  The letter also advised as to what information and evidence must be submitted by the Veteran, the types of evidence that will be obtained by VA, and provided the Veteran with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disability.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained a medical opinion as to the etiology of the claimed umbilical hernia, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise. 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Analysis

New and Material Evidence 

In its June 2010 statement of the case, the RO reopened the previously denied claim for service connection for a hernia, and then denied the claim for service connection.  Regardless of how the RO ruled on the question, the Board must determine for purposes of jurisdiction whether there is new and material evidence sufficient to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302 , 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

The Veteran submitted his original claim for service connection for a hernia in April 1999.  The RO denied this initial claim in a July 1999 rating decision, finding that the Veteran's service treatment records were negative for a hernia and that there was no evidence of a current hernia.  The RO notified the Veteran of this denial, and the Veteran did not file an appeal.  Therefore, the RO's July 1999 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

The evidence of record at the time of the prior final rating decision included service treatment records which are negative for complaints, treatment or diagnosis of a hernia.  The evidence of record also included a report of a June 1999 VA general medical examination, in which a hernia was not noted upon physical examination of the abdomen.  A hernia was not diagnosed.  The evidence of record also included the Veteran's statement, in his original claim, that he had a hernia that began in December 1998.

In January 2009, the Veteran filed an application to reopen his claim for service connection for a hernia, specifically an umbilical hernia.  During the course of the appeal he has submitted statements and testimony regarding his observation of a new protrusion of his belly button during the first three months of 1999, during active duty.  Lay statements dated in September 2009 from his wife and mother-in-law confirm his account.  Additional evidence of record submitted since the prior final decision also includes private medical records reflecting that he underwent surgical repair of a symptomatic umbilical hernia in December 2008.  Also, the Veteran was afforded a VA examination in May 2010, which addressed the issue of a current hernia and in-service events. 

Upon review of the record, the Board finds that some of the evidence received since the July 1999 rating decision is new and material.  Specifically, the claims file now contains medical records that reflect that the Veteran was diagnosed with an umbilical hernia in December 2008, the lack of which was one basis for the prior denial, as well as lay statements and testimony regarding a newly protruding belly button during active duty.  The May 2010 VA examination report is new and material as well.  Thus, some of the new evidence relates to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


Service Connection 

Since the claim has been reopened, service connection for an umbilical hernia is to be reviewed based on all the evidence of record.  Manio, supra. 

The Board has considered whether adjudicating this claim on a de novo basis at this time would prejudice the Veteran.  The Veteran has been provided with pertinent laws and regulations regarding service connection and has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  His arguments have focused squarely on the issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board can proceed with this claim without prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, or within a presumptive period, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a medical diagnosis, there generally must be competent medical evidence to the effect that the claim is plausible; lay assertions in this regard generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

But there are exceptions to this general rule.  Lay testimony is competent, for example, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, say, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So supporting medical evidence is not always or categorically required to establish current disability and its linkage to the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In his original claim dated in April 1999, the Veteran asserted that he had a hernia that began in December 1998.

Service treatment records are entirely negative for complaints, treatment or diagnosis of a hernia.  On medical examination performed for retirement purposes in November 1998, the Veteran's abdomen and viscera (including an examination for hernia) were listed as normal.  A hernia was not diagnosed.  

A report of a June 1999 VA general medical examination reflects that a hernia was not noted upon physical examination of the abdomen.  The examiner indicated that on examination of the abdomen, it was soft, bowel sounds were present, there was no tenderness or rebound, and no organomegaly.  A hernia was not diagnosed.  

VA outpatient treatment records dated from 2000 to 2007 are negative for complaints or treatment of a hernia.  A November 2000 VA outpatient treatment record shows that the Veteran's abdomen was soft and non-tender; a hernia was not noted.  In a May 2001 pre-operative examination prior to heel surgery, an examination of the Veteran's abdomen showed no organomegaly, tenderness, or masses, and a hernia was not diagnosed.  At this time, the Veteran did not report a history of hernia, but did report a history of several other conditions, such as status post knee surgery, history of tonsillectomy in 1964, childhood asthma, and history of tuberculosis exposure.  VA primary care notes dated in June 2002 and June 2003 reflect that the Veteran's abdomen was examined and no hernia was noted.  A December 2003 VA primary care note reflects that on examination of his abdomen, there were no hernias.  A December 2005 primary care note reflects that on examination of his abdomen, a hernia was not noted.  A December 2006 primary care note reflects that on examination of his abdomen, "No hernias are noted in the abdomen."  A December 2007 primary care note reflects that on examination of his abdomen, a hernia was not noted, and the abdomen was not tender.

The first medical diagnosis of a hernia is dated in December 2008.  Private medical records reflect that the Veteran underwent surgical repair of a symptomatic umbilical hernia in December 2008.  The postoperative diagnosis was chronically incarcerated umbilical hernia with omentum.

A December 2008 VA outpatient treatment record reflects that the Veteran recently underwent repair of an umbilical hernia.

In January 2009, the Veteran filed an application to reopen his previously denied claim for service connection for a hernia.  During the course of the appeal he has submitted statements and testimony regarding his observation of a new protrusion of his belly button during the first three months of 1999, during active duty.  Lay statements dated in September 2009 from his wife and mother-in-law confirm his account.  The Veteran contends that the umbilical hernia diagnosed in December 2008 was first manifested during active duty, during the first three months of 1999.

A report of a May 2010 VA examination reflects that the examiner reviewed the Veteran's claims file and medical records.  The Veteran reported that he noticed an umbilical hernia at the time of his discharge, filed a claim for service connection at that time, but was told he had no evidence of hernia.  The examiner noted that the Veteran underwent surgical repair of an umbilical hernia in December 2008.  After an examination, the examiner diagnosed status post umbilical herniorrhaphy, and opined that the Veteran's recently repaired umbilical hernia was not caused by or a result of his military service.  The rationale for this opinion was that there was no medical documentation at discharge which diagnosed an umbilical hernia, and all documentation and medical examinations from treating VA doctors did not mention or diagnose umbilical hernia.  She noted that in fact, his VA physician stated in December 2006 that no hernias were noted in the abdomen, and that therefore, she could only conclude that his recently repaired umbilical hernia occurred after December 2006.

Resolution of this claim turns on whether the umbilical hernia diagnosed in December 2008 is related to the Veteran's military service - as he is alleging, or is instead due to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that the evidence on the whole does not support his claim.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue. 38 U.S.C.A. § 7104(a)  ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498   (1995). 

The Veteran is competent, even as a layman, to proclaim having seen a new protrusion of his belly button in 1999, as are his wife and mother-in-law, who also observed the protrusion.  He testified at his August 2011 Board hearing that in May 2003, he noticed that his belly button had changed a little more, and he asked his doctor (Dr. J., a VA doctor) if he had a hernia.  He said his doctor pressed on his belly button and asked if it hurt.  When he said it did not, the doctor told him that he did not have a hernia.  He said his umbilical hernia was first diagnosed in approximately June 2008 by a private physician.  He asserted that his hernia was first manifested in 1999, and enlarged over time until it was finally diagnosed.

The Board finds that the Veteran's statements regarding a protruding belly button are both competent and credible evidence.  However, a hernia was not diagnosed in service, and repeated examinations of the Veteran's abdomen from 1999 to 2007 by medical professionals found no hernia, and doctors specifically determined in December 2003 and December 2006 that there were no hernias.  The Board finds that the extensive medical evidence showing an absence of an umbilical hernia is more probative than the Veteran's lay statements, and thus continuity of an umbilical hernia is not shown.  38 C.F.R. § 3.303(b).

Moreover, in May 2010, a VA compensation examiner has disassociated the Veteran's umbilical hernia, diagnosed in 2008, from his military service.  This May 2010 medical opinion is highly probative evidence on this determinative issue of the etiology of the umbilical hernia and not refuted by any of the other medical evidence in the file, only by the Veteran's lay assertions.  The Veteran is competent to report on symptoms but not competent to render a nexus opinion on the etiology of his hernia because the establishment of such nexus involves a medically complex question.  Because the VA medical examiner offered a sound rationale in support of her conclusion which was consistent with the evidentiary record as documented in the claims folder and is competent to provide an opinion regarding whether the Veteran's umbilical hernia, diagnosed in 2008, was incurred in service, the Board affords the opinion great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an umbilical hernia.  So there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
ORDER

New and material evidence having been received, the claim for service connection for a hernia is reopened. 

Service connection for an umbilical hernia is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


